DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/611,037 filed 12/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 08/24/2020 appears to be acceptable.

Drawings 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore elements, first contact and second contact located on opposite ends of the first interconnection gate stack, cited in claim 18 as below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 18. 
a first contact and a second contact landing on opposite ends of the first interconnection gate stack, respectively; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 15-16 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10756114 B2 from the same inventor. 
Table 1

Instant application (US 17/001,362) claims
US Patent. 10756114 B2
Similar limitation claims
Claim 1
Claim 1
Claim 2
Claim 7
Claim 3
Claim 6
Claim 4
Claim 10
Claim 5
Claim 1, 8
Claim 6
Claim 9
Claim 7
Claim 2
Claim 8
Claim 3
Claim 9
Claim 4
Claim 10
Claim 11
Claim 11
Claim 11, 12 
Claim 12
Claim 13
Claim 15
Claims 16-17
Claim 16
Claim 18


For the purpose of illustration, only claims 1 and 10 of the instant application is compared with claims of the US Patent No. 10756114 B2 in the following table (underlining is used to indicate conflicting limitations):




Table 2
Instant application (17/001,362)
US Patent. 10756114 B2
Claim 1.  A semiconductor structure, comprising: a semiconductor substrate having active regions; a plurality of field-effect devices disposed on the semiconductor substrate, wherein the field-effect devices include gate stacks;  a first metal layer disposed over the gate stacks, wherein the first metal layer includes a plurality of first metal lines;  a second metal layer disposed 
over the first metal layer, wherein the second metal layer includes a plurality of second metal lines;  and a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines,  wherein the first metal lines have a first minimum pitch P.sub.1, the second 
metal lines have a second minimum pitch P.sub.2, and the third metal lines have 
a third minimum pitch P.sub.3, a first pitch ratio P.sub.1/P.sub.3 equals 1, 
and the second minimum pitch P.sub.2 is greater than the first minimum pitch 
P.sub.1 and the third minimum pitch P.sub.3.
Claim 1 A semiconductor structure, comprising: a semiconductor substrate having active regions;  a plurality of field-effect devices disposed on the 
semiconductor substrate, wherein the field-effect devices include gate stacks with elongated shape oriented in a first direction;  a first metal layer disposed over the gate stacks, wherein the first metal layer includes a plurality of first metal lines oriented in a second direction that is orthogonal to the first direction;  a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the first direction;  and a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the second direction, wherein, the 
first metal lines have a first minimum pitch P.sub.1; the second metal lines have a second minimum pitch P.sub.2; the third metal lines have a third minimum pitch P.sub.3;  the first minimum pitch P.sub.1 equals to the third minimum pitch P.sub.3;  and the second minimum pitch P.sub.2 is greater than the third minimum pitch P.sub.3 and the first minimum pitch P.sub.1.
Claim 10  A semiconductor structure, comprising: a semiconductor substrate having a first area for a first standard cell and a second area for a second standard cell, wherein each of the first and second standard cells includes a n-type field-effect transistor and a p-type field effect transistor;  a first active region and a second active region formed within the first and second areas, 
respectively, wherein the first and second active regions are isolated from each other by an isolation feature, and wherein the first and second standard cells share an edge on the isolation feature;  gate stacks having a first and second gate stacks with elongated shape oriented in a first direction, wherein the first gate stack is disposed on the first active region and the second gate stack is disposed in the second active region;  interconnection gate stacks having a first and second interconnection gate stacks oriented in the first direction, wherein the first interconnection gate stack is partially landing on the first active region and partially landing on the isolation feature, and the second interconnection gate stack is partially landing on the second active region and partially landing on the isolation feature;  a first metal layer disposed over the first and second gate stacks, wherein the first metal layer includes a plurality of first metal lines oriented in a second direction being orthogonal to the first direction;  a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the first direction;  and a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the second direction, wherein the 
gate stacks have a minimum pitch P.sub.g, the first metal lines have a first minimum pitch P.sub.1, the second metal lines have a second minimum pitch P.sub.2, the third metal lines have a third minimum pitch P.sub.3, a pitch ratio P.sub.g/P.sub.2 equals to 1, a second pitch ratio P.sub.1/P.sub.3 equals to 1, and the second minimum pitch P.sub.2 is greater than the first minimum 
pitch P.sub.1 and the third minimum pitch P.sub.3.
Claim 11  A semiconductor structure, comprising: a semiconductor substrate 
having a first region for a first standard cell and a second region for a second standard cell, wherein each of the first and second standard cells includes a n-type field-effect transistor and a p-type field effect transistor;  
a first active region and a second active region formed on the semiconductor 
substrate, wherein the first and second active regions are isolated from each other by an isolation feature, and wherein the first and second standard cells share an edge on the isolation feature;  a first and second gate stacks with elongated shape oriented in a first direction, wherein the first gate stack is 
disposed on the first active region and the second gate stack is disposed in the second active region;  a first and second interconnection gate stacks oriented in the first direction, wherein the first interconnection gate stack is partially landing on the first active region and partially landing on the isolation feature, and the second interconnection gate stack is partially 
landing on the second active region and partially landing on the isolation feature;  a first metal layer disposed over the first and second gate stacks, wherein the first metal layer includes a plurality of first metal lines 
oriented in a second direction being orthogonal to the first direction;  a 
second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the first direction;  and a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the second direction, wherein the first metal lines have a first thickness T.sub.1, the second metal lines have a second thickness T.sub.2, the third metal lines have a third thickness T.sub.3, and wherein a first thickness 
ratio T.sub.2/T.sub.1 is equal to or greater than 1.2, a second thickness ratio 
T.sub.2/T.sub.3 is equal to or greater than 1.2: and wherein the gate stacks 
have a first minimum pitch P.sub.1, the second metal lines have a second 
minimum pitch P.sub.2, a pitch ratio P.sub.1/P.sub.2 equals to 1, the first 
metal lines have a third minimum pitch P.sub.3, the third metal lines have a 
fourth minimum pitch P.sub.4, the third minimum pitch P.sub.3 equals to the 
fourth minimum pitch P.sub.4, and the second minimum pitch P.sub.2 is greater 
than the third minimum pitch P.sub.3 and the fourth minimum pitch P.sub.4.



Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Patent. 10756114 B2 in view of Liaw (US 20160181257 A1). 

Regarding claim 13, US Patent. 10756114 B2 teach all the limitations described in claim 11.

However, Liaw teaches a similar device, wherein the first and second interconnection gate stacks and the first and second gate stacks are same in composition (fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of US Patent. 10756114 B2 and Liaw to form the gate stacks and the interconnection gate stacks of same composition according to the teachings of Liaw as this ensures design and manufacturing simplicity of the device. 

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Patent. 10756114 B2 in view of Liaw (US 20160181257 A1). 

Regarding claim 14, US Patent. 10756114 B2 teach all the limitations described in claim 2.
But US Patent. 10756114 B2 are silent upon the provision of wherein the gate stacks span a gate width Wg along the second direction; the first metal lines span a first width W1 along the first direction; the plurality of second metal lines span a second width W2 along the second direction; the plurality of third metal lines span a third width W3 along the first direction; a first width ratio Wg/W2 is not equal to 1; and a second width ratio W1/W3 is not equal to 1.
However, Liaw teaches a similar device, wherein the gate stacks span a gate width Wg along the second direction; the first metal lines span a first width W1 along the first direction; the plurality of second metal lines span a second width W2 along the second direction; the plurality 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of US Patent. 10756114 B2 and Liaw to form the gate stacks and the metal layers with claimed width according to the teachings of Liaw as this ensures design and manufacturing simplicity of the device. 

Claim Objections
Claims 1, 3, 5, 7, 912, 14 16 and 18 are objected to because they lack proper antecedent basis. The examiner suggests the following amendments:
1. A semiconductor structure, comprising:
a semiconductor substrate having active regions;
a plurality of field-effect devices disposed on the semiconductor substrate, wherein the plurality of field-effect devices include gate stacks;
a first metal layer disposed over the gate stacks, wherein the first metal layer includes a plurality of first metal lines;
a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines; and
a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines,
wherein the plurality of first metal lines have a first minimum pitch P1, the plurality of second metal lines have a second minimum pitch P2, and the plurality of third metal lines have a third minimum pitch P3, a first pitch ratio P1/P3 equals 1, and the second minimum pitch P2 is greater than the first minimum pitch P1 and the third minimum pitch P3.
3. The semiconductor structure of claim 2, wherein the plurality of first metal lines have a first thickness T1, the plurality of second metal lines have a second thickness T2, and the plurality of third metal lines have a third thickness T3, and wherein a first thickness ratio T2/T1 is greater than 1.2 and a second thickness ratio T2/T3 is equal to or greater than 1.2.
5. The semiconductor structure of claim 1, wherein
the gate stacks have elongated shape oriented in a first direction and span a gate width Wg along a second direction that is orthogonal to the first direction;
the plurality of first metal lines span a first width W1 along the first direction;
the plurality of second metal lines span a second width W2 along the second direction;
the third metal lines span a third width W3 along the first direction; and
a first width ratio Wg/W2 is not equal to 1.
7. The semiconductor structure of claim 1, further comprising:
a source/drain (S/D) feature formed on one of the active regions;
a contact landing on the S/D feature; and
a via feature landing on the contact and underlying the plurality of first metal lines, wherein
the S/D feature is electrically connected to one of the plurality of first metal lines through the contact and via feature; and
the contact is different from the via feature in composition.
8. The semiconductor structure of claim 7, wherein
the contact includes a tantalum nitride layer, a tantalum layer and a cobalt layer;
the via feature includes tungsten; and
the plurality of first metal lines include copper.
9. The semiconductor structure of claim 7, wherein the plurality of first metal lines and the via feature are formed in a dual damascene process and both include ruthenium.
10. A semiconductor structure, comprising:
a semiconductor substrate having a first area for a first standard cell and a second area for a second standard cell, wherein each of the first and second standard cells includes a n-type field-effect transistor and a p-type field effect transistor;
a first active region and a second active region formed within the first and second areas, respectively, wherein the first and second active regions are isolated from each other by an isolation feature, and wherein the first and second standard cells share an edge on the isolation feature;
gate stacks having a first and second gate stacks with elongated shape oriented in a first direction, wherein the first gate stack is disposed on the first active region and the second gate stack is disposed in the second active region;
interconnection gate stacks having a first and second interconnection gate stacks oriented in the first direction, wherein the first interconnection gate stack is partially landing on the first active region and partially landing on the isolation feature, and the second interconnection gate stack is partially landing on the second active region and partially landing on the isolation feature;
a first metal layer disposed over the first and second gate stacks, wherein the first metal layer includes a plurality of first metal lines oriented in a second direction being orthogonal to the first direction;
a second metal layer disposed over the first metal layer, wherein the second metal layer includes a plurality of second metal lines oriented in the first direction; and
a third metal layer disposed over the second metal layer, wherein the third metal layer includes a plurality of third metal lines oriented in the second direction,
wherein the gate stacks have a minimum pitch Pg, the plurality of first metal lines have a first minimum pitch P1, the plurality of second metal lines have a second minimum pitch P2, the plurality of third metal lines have a third minimum pitch P3, a pitch ratio Pg/P2 equals to 1, a second pitch ratio P1/P3 equals to1, and the second minimum pitch P2 is greater than the first minimum pitch P1 and the third minimum pitch P3.
11. The semiconductor structure of claim 10, wherein the plurality of first metal lines have a first thickness T1, the plurality of second metal lines have a second thickness T2, the plurality of third metal lines have a third thickness T3, and wherein a first thickness ratio T2/T1 ranges from 1.3 to 1.8, a second thickness ratio T3/T1 equals to 1.
12. The semiconductor structure of claim 11, further comprising a first contact and a second contact landing on opposite ends of the first interconnection gate stack, respectively, wherein the first contact is connected to a first one of the plurality of first metal lines and the second contact is connected to a second one of the plurality of first metal lines, the first interconnection gate stack functions as a local interconnection to electrically connect the first one and the second one of the plurality of first metal lines.
14. The semiconductor structure of claim 11, wherein the gate stacks span a gate width Wg along the second direction;
the first metal lines span a first width W1 along the first direction;
the plurality of second metal lines span a second width W2 along the second direction;
the plurality of third metal lines span a third width W3 along the first direction;
a first width ratio Wg/W2 is not equal to 1; and
a second width ratio W1/W3 is not equal to 1.
15. The semiconductor structure of claim 10, further comprising: 
a source/drain (S/D) feature formed on the first active regions;
a contact landing on the S/D feature; and
a via feature landing on the contact and underlying the first metal lines, wherein the S/D feature is electrically connected to one of the plurality of first metal lines through the contact and via feature, the contact includes a tantalum nitride layer, a tantalum layer and a cobalt layer, the via feature includes tungsten, and the first metal lines include copper.
16. The semiconductor structure of claim 10, wherein the first standard cell includes a logic NAND gate and the second standard cell includes a logic NOR gate.
18. A semiconductor structure, comprising:
a semiconductor substrate having an active region and a shallow trench isolation (STI) feature surrounding the active region;
a field-effect device disposed on the semiconductor substrate, wherein the field-effect devices includes a gate stack with elongated shape oriented in a first direction;
an interconnection gate stack oriented in the first direction, wherein the interconnection gate stack is partially landing on the active region and partially landing on the STI feature;
a first contact and a second contact landing on opposite ends of the first interconnection gate stack, respectively; and
a first metal layer disposed over the gate stacks and the interconnection gate stack, wherein the first metal layer includes a plurality of first metal lines, wherein
the interconnection gate stack is electrically connected to a first one of the plurality of first metal lines through the first contact and a second one of the plurality of first metal lines through the second contact,
the interconnection gate stack and the gate stack are same in composition, and
the interconnection gate stack functions as a local interconnection to couple the first one and the second one of the plurality of first metal lines.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or  102(a)(2) as being anticipated by Lu et al. (US 20120313256 A1).

Regarding independent claim 1, Lu et al. teach a semiconductor structure (fig. 13), comprising:
a semiconductor substrate 20 having active regions (fig. 13; ¶ 0009);
a plurality of field-effect devices 21 disposed on the semiconductor substrate 20, wherein the plurality of field-effect devices 21 include gate stacks 24;
a first metal layer M1 disposed over the gate stacks 24, wherein the first metal layer M1 includes a plurality of first metal lines 48;
a second metal layer M2 disposed over the first metal layer M1, wherein the second metal layer M2 includes a plurality of second metal lines 64; and
a third metal layer M3 disposed over the second metal layer M2, wherein the third metal layer M3 includes a plurality of third metal lines 94,
wherein the plurality of first metal lines 48 have a first minimum pitch P1 (P2), the plurality of second metal lines 64 have a second minimum pitch P2 (P3), and the plurality of third metal lines 94 have a third minimum pitch P3 (P4), a first pitch ratio P1/P3 (P2/P4) equals 1, and 2 (P3) is greater than the first minimum pitch P1 (P2) and the third minimum pitch P3 (P4) (¶¶ 0019, 0026).

Regarding claim 2, Lu et al. further teach the 2. The semiconductor structure of claim 1, wherein the gate stacks 24 have a minimum gate pitch Pg (P1), and a second pitch ratio Pg/P2 (P1/P3) equals 1 (¶ 0019).

Regarding claim 3, Lu et al. further teach the semiconductor structure of claim 2, wherein the plurality of first metal lines 48 have a first thickness T1, the plurality of second metal lines have a second thickness T2, and the plurality of third metal lines have a third thickness T3, and wherein a first thickness ratio T2/T1 is greater than 1.2 and a second thickness ratio T2/T3 is equal to or greater than 1.2 (¶ 0026).

Regarding claim 4, Lu et al. further teach the semiconductor structure of claim 3, wherein a third thickness ratio T3/T1 equals to 1 (¶ 0026).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after the double patenting rejection withdrawn.
Claims 10-17 will be allowed after the double patenting rejection withdrawn.
Claims 18-20 will be allowed after the drawing objection withdrawn.




Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817